           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

CHRISTOPHER MILLER
and KACI MILLER                                           PLAINTIFFS

v.                        No. 4:18-cv-502-DPM

FIRST AUTOMOTIVE SERVICE
CORPORATION; CREDIT
ACCEPTANCE CORPORATION;
and JOHN DOES 1-10                                      DEFENDANTS

                                ORDER
     The question is where the parties' dispute will be handled. When
the Millers bought a used Chevy Silverado pickup from II Friends Auto
Sales, they financed it through Credit Acceptance. NQ 2. As part of their
installment contract, the Millers also bought and financed a service
contract from First Automotive. II Friends handled all the paperwork.
And in another contemporaneous document, the Millers and the dealer
agreed to arbitration. II Friends signed for itself, Credit Acceptance,
and "any third party providing goods or services in connection with
the origination, servicing, and collection of amounts due under the
Contract if such third party is named as a party between [the Millers,
the dealer, and others]." Ng 4-2 at 1. First Automotive was named in
the underlying retail installment contract. NQ 4-1 at 2. The arbitration
agreement covers sale-related disputes - broadly defined to include
matters of contract, tort, and statute. There was a carve-out for each
side: the Millers could go to small claims court; and Credit Acceptance
could repossess the pick-up for nonpayment. NQ 4-2 at 1. The parties'
arbitration agreement also contained a rejection option:          without
affecting any other contract term, the Millers could reject arbitration by
mailing a letter to a Michigan address within thirty days after they
bought their truck. NQ 4-2 at 2. The Millers signed the arbitration
agreement. And they didn't send a letter opting out.
     The Millers' pick-up had oil-pressure problems. They took it to a
GM dealership, Crain Buick, who worked on the truck twice. First
Automotive paid for the first repairs.          The second time, First
Automotive wouldn't pay. It eventually canceled the service contract,
reporting that there was an issue with mileage tampering and then
saying that the Millers had put oversized wheels and tires on the
vehicle. Credit Acceptance repossessed the truck. In this case, the
Millers plead repossession contrary to Arkansas law, conversion,
deceptive trade practices, and fraud. Credit Acceptance moves for a
prompt arbitration and dismissal. First Automotive seeks the same
relief. Their motions are granted as modified. The background is the
acknowledged strong federal policy favoring arbitration. Moses H. Cone
Memorial Hospital v. Mercury Construction Corp., 460 U.S. 1, 24 (1983).
     Is this arbitration agreement valid? Dickson v. Gospel for ASIA, Inc.,
902 F.3d 831, 834 (8th Cir. 2018). Yes. It was part of the financing deal

                                   -2-
between the Millers and Credit Acceptance. The deal was done in
several documents, but they form one whole. Integon Life Insurance
Company v. Vandegrift, 11 Ark. App. 270,276,669 S.W.2d 492,495 (1984).
The deal embraced First Automotive. The retail installment contract
named that company, which provided the extended service contract in
connection with the origination of the Millers' debt. II Friends made
the arbitration agreement for itself and others. And the Millers' claims
against First Automotive are a "dispute" about a "service included in
the Contract." Ng 4-2 at 1. First Automotive is a third-party beneficiary
of the Miller/ Credit Acceptance agreement to arbitrate disagreements.
Little Rock Wastewater Utility v. Larry Moyer Trucking, Inc., 321 Ark. 303,
307, 902 S.W. 2d 760, 763 (1995).
     It's true, as the Millers say, that First Automotive' s service
contract contains a merger clause: "This contract contains the entire
agreement between You and Us and supersedes all prior and
contemporaneous agreements (both written and oral) between You and
Us concerning the subject matter of this Contract." Ng 7 at 8 (bold
removed). Why doesn't this provision undermine First Automotive's
right to invoke the arbitration clause as a third-party beneficiary? This
collision is more virtual than real. If the Millers and First Automotive
had made a side agreement about arbitration, or anything else, their
merger clause would probably be dispositive against that agreement.
But this kind of clause doesn't necessarily bar the Millers and Credit

                                    -3-
Acceptance (or any other party) from contracting for the benefit of First
Automotive. The Court must instead look at the whole and gather the
parties' intentions. Here, Credit Acceptance, First Automotive, and the
Millers intended for their disputes to be arbitrated.
     Relying on Arkansas law, the Millers say the arbitration
agreement lacks mutuality. E.g., Tyson Foods, Inc. v. Archer, 356 Ark. 136,
141-42 (2004). The Court disagrees. With reasonable carve outs for the
buyers (small claims) and the lender (repossession), all sale-related
disputes must be arbitrated.     There doesn't appear to be any non-
arbitration alternative for First Automotive. If that company refused to
pay for a repair, though, the Millers had the additional right to make a
claim to Dealers Assurance Company, the insurer who stood behind
First Automotive' s obligations. All this is a bit tangled, but it doesn't
create a mutuality problem.
     Does the parties' arbitration agreement cover the Millers' claims?
Dickson, 902 F .3d at 834. Yes. The agreement covers "any dispute or
controversy arising out of or in any way related to the Contract. .. [.]"
NQ 4-2 at 1. These are wide words. The agreement specifically extends
to torts (such as conversion and fraud) and statutory claims (such as
Arkansas's Deceptive Trade Practices Act and the repossession statute).
Ibid. While Credit Acceptance had the right after default to pursue
repossession without going to arbitration first, the parties' disputes -
Did the Millers default? Did Credit Acceptance follow Arkansas law

                                   -4-
on repossession? Did First Automotive honor the service agreement?-
are matters for resolution in arbitration.
      The motions are not granted across the board for two reasons.
Credit Acceptance and First Automotive seek an order requiring the
Millers to start arbitration within two months. NQ 4 at 3 & NQ 7 at 2. But
the parties' contract contains no deadlines. The companies also ask the
Court to dismiss the case rather than staying it. While the Court may
have discretion to do this, the Federal Arbitration Act prefers a stay, so
the Court can enforce the arbitrator's decision in due course, if need be.
9 U.S.C. § 3; Green v. SuperShuttle International, Inc., 653 F.3d 769-70 (8th
Cir. 2011).
                                *     *      *
     Motions to compel arbitration, NQ 4 & 7, granted as modified.
Case stayed and administratively terminated. If no party seeks relief
by 30 October 2019, the Court will lift the stay and dismiss the
complaint without prejudice.
     So Ordered.

                                                         (/

                                          D.P. Marshall Jr.
                                          United States District Judge




                                    -5-
